

116 S1029 : Courthouse Dogs Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC116th CONGRESS1st SessionS. 1029IN THE HOUSE OF REPRESENTATIVESDecember 23, 2019Referred to the Committee on the JudiciaryAN ACTTo allow the use of certified facility dogs in criminal proceedings in Federal courts, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Courthouse Dogs Act. 2.Use of certified facility dog for testimony in criminal proceedings (a)In generalChapter 223 of title 18, United States Code, is amended by inserting after section 3502 the following:
				
					3503.Use of certified facility dog for testimony in criminal proceedings
 (a)Defined termIn this section, the term certified facility dog means a dog that has graduated from an assistance dog organization that is a member of an internationally recognized assistance dog association that has a primary purpose of granting accreditation based on standards of excellence in areas of—
 (1)assistance dog acquisition; (2)dog training;
 (3)dog handler training; and (4)dog placement.
 (b)Requests for use of certified facility dogsEither party in a criminal proceeding in a Federal court may apply for an order from the court to allow a certified facility dog, if available, to be present with a witness testifying before the court through—
 (1)in-person testimony; or (2)testimony televised by 2-way, closed-circuit television.
 (c)Conditions for approvalA Federal court may enter an order authorizing an available certified facility dog to accompany a witness while testifying at a hearing in accordance with subsection (b) if the court finds that—
 (1)the dog to be used qualifies as a certified facility dog; (2)the use of a certified facility dog will aid the witness in providing testimony; and
 (3)upon a showing by the party seeking an order under subsection (b), the certified facility dog is insured for liability protection.
 (d)HandlersEach certified facility dog authorized to accompany a witness under subsection (c) shall be accompanied by a handler who is—
 (1)trained to manage the certified facility dog by an assistance dog organization described in subsection (a); and
 (2)a professional working in the legal system with knowledge about the legal and criminal justice processes.
 (e)DeadlineThe party seeking an order under subsection (b) shall apply for such order not later than 14 days before the preliminary hearing, trial date, or other hearing to which the order is to apply.
 (f)Other ordersA Federal court may make such orders as may be necessary to preserve the fairness of the proceeding, including imposing restrictions on, and instructing the jury regarding, the presence of the certified facility dog during the proceedings.
 (g)Savings provisionNothing in this section may be construed to prevent a Federal court from providing any other accommodations to a witness in accordance with applicable law..
 (b)Clerical amendmentThe chapter analysis for chapter 223 of title 18, United States Code, is amended by inserting after the item relating to section 3502 the following:
				3503. Use of certified facility dog for testimony in criminal proceedings..Passed the Senate December 19, 2019.Julie E. Adams,Secretary